Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aydin Harston on 2/23/21.

The application has been amended as follows: 

Claims 13 and 14 which failed to depend from an allowable generic claim have been canceled.  Claims 13 and 14 were canceled without prejudice and are subject to filing of a divisional application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837